Exhibit 10.1
 
GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT


              This General Assignment and Assumption Agreement (this
"Agreement") is entered into on February 10, 2012 between Organic Spice Imports,
Inc., a Delaware corporation ("ORSI"), and Retail Spicy Gourmet, Inc., a
Delaware corporation ("RSG").


RECITALS


              WHEREAS, ORSI desires to transfer to RSG, and RSG desires to
acquire from ORSI, any and all rights which ORSI may have to sell spices and
related products (the "Business") as set forth in the Bankruptcy Plan of
Reorganization of Spicy Gourmet Organics, Inc. (Case Number 1:10-bk-22504-GM in
the United States Bankruptcy Court for the Central District of California) as
confirmed by written Order of the Court on November 19, 2010 (the “Plan”).
 
 
              WHEREAS, RSG is willing to assume any and all liabilities of ORSI
preceding the date of this Agreement, including without limitation, ORSI's
obligation under the Plan to distribute 25% of its gross profits derived from
all sales of spices and related products to certain creditors as set forth in
the Plan (collectively, the "Obligations").
 
 
              NOW, THEREFORE, in consideration of the foregoing and the
covenants and agreements set forth below, the parties hereto agree as follows:
 
 
ARTICLE I
ASSIGNMENT AND ASSUMPTION
 
 
              Section 1.1    Assignment of Assets and Assumption of Liabilities.


     (a)  Transfer of Assets.  In consideration for the assumption by RSG of the
Obligations, effective as of the date of this Agreement, ORSI hereby sells,
assigns, transfers, conveys and delivers to RSG, and RSG hereby purchases  and
accepts from ORSI, all of ORSI's, right, title and interest in and to the
Business.


     (b)  Assumption of Liabilities.  In consideration for the assignment of
ORSI’s assets related to the Business, as set forth in Section 1.1(a) above,
effective as of the date of this Agreement, RSG hereby assumes from ORSI and
agrees faithfully to perform and fulfill, any and all liabilities related to the
Obligations.

 
Section 1.2   Representations Concerning Transferred Assets and Liabilities.


           Representations of ORSI. ORSI represents and warrants that at no time
in the past has it sold or conveyed any spices or spice related products, and no
such sales are currently contemplated by ORSI, and no liability has arisen under
the Plan as a consequence of any spice related business activity of ORSI.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.3                            Indemnification
 

 
Dinesh Perera, by his execution of this Agreement, hereby agrees to indemnify
ORSI and its present and future officers, directors, employees, stockholders,
subsidiaries, agents, representatives, successors and assigns (each,  an
"Indemnified Party"), from and against any and all  losses, claims,  damages,
charges,  costs or expenses incurred by an Indemnified Party in connection with
the Obligations.




ARTICLE II
MISCELLANEOUS


     Section 2.1    Entire Agreement. This Agreement constitutes the entire
agreement between the
parties with respect to the subject matter hereof and shall supersede all prior
written and oral and all contemporaneous oral agreements and understandings with
respect to the subject matter hereof.


     Section 2.2    Governing Law. This Agreement shall be construed in
accordance with and all disputes hereunder shall be governed by the laws of the
State of California. The Superior Court of San Diego County and/or the United
States District Court for the Southern District of California shall have
jurisdiction and venue over all Disputes between the parties with respect to the
subject matter hereof.


     Section 2.3    Notices. Notices, offers, requests or other communications
required or permitted to be given by either party pursuant to the terms of this
Agreement shall be given in writing to the respective parties to the following
addresses:


                if to ORSI:
                                         Organic Spice Imports, Inc.
 7910 Ivanhoe Ave. #414
La Jolla, California 92037;
or such other address as ORSI may have listed on the SEC's website following a
business combination transaction.


                if to RSG:
                                         Retail Spicy Gourmet, Inc.
                                         67 Alameda Padre Serra
                                         Santa Barbara, California 92103


or to such other address as the party to whom notice is given may furnish to the
other in writing as provided herein. Any notice involving non-performance,
termination, or renewal shall be sent by hand delivery, recognized overnight
courier or, within the United States, may also be sent via certified mail,
return receipt requested. All other notices may also be sent by fax, confirmed
by first class mail. All notices shall be deemed to have been given and received
on the earlier of actual delivery or three (3) days from the date of postmark.
 
 
 

--------------------------------------------------------------------------------

 

 
     Section 2.4    Parties in Interest. This Agreement shall be binding upon
and inure solely to the  benefit of each party hereto and their legal
representatives and successors, and nothing in this Agreement, express or
implied, is intended to confer upon any other Person any rights or remedies of
any nature whatsoever under or by reason of this Agreement.


     Section 2.5    Counterparts. This Agreement may be executed in counterparts
via facsimile or PDF, each of which shall be deemed to be an original but all of
which shall constitute one and the same agreement.


     Section 2.6    Assignment. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective legal representatives
and successors. This Agreement may not be assigned by any party hereto, without
the other party's express written consent.


     Section 2.7    Severability. If any term or other provision of this
Agreement is determined by a non-appealable decision by a court, administrative
agency or arbitrator to be invalid, illegal or incapable of being enforced by
any rule of law or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of  the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that transactions contemplated
hereby are fulfilled to the fullest extent possible.


     Section 2.8    Failure or Indulgence Not Waiver; Remedies Cumulative. No
failure or delay on the part of any party hereto in the exercise of any right
hereunder shall impair such right or be construed to be a waiver of, or
acquiescence in, any breach of any representation, warranty or agreement herein,
nor shall any single or partial exercise of any such right preclude other or
further exercise thereof or of any other right. All rights and remedies existing
under this Agreement or the Schedules or Exhibits attached hereto are cumulative
to, and not exclusive of, any rights or remedies otherwise available.


     Section 2.9    Amendment. No change or amendment will be made to this
Agreement except by an instrument in writing signed on behalf of each of the
parties to such agreement.


     Section 2.10   Authority. Each of the parties hereto represents to the
other that (a) it has the corporate or other requisite power and authority to
execute, deliver and perform this Agreement, (b) the execution, delivery and
performance of this Agreement by it have been duly authorized by all necessary
corporate or other action, (c) it has duly and validly executed and delivered
this Agreement, and (d) this Agreement is a legal, valid and binding obligation,
enforceable against it in accordance with its terms subject to  applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors' rights generally and general equity principles.
 
 
 

--------------------------------------------------------------------------------

 
 
     Section 2.11   Interpretation. The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Any capitalized term used herein shall have
the meaning assigned to such term in this Agreement.
 
]Section 2.12  Recitals Incorporated.  The recitals of this Agreement are
incorporated in and made a part of this Agreement as though fully set forth
herein.






     IN WITNESS WHEREOF, each of the parties has caused this General Assignment
and Assumption Agreement to be executed on its behalf by its officers thereunto
duly authorized on the day and year first above written.


ORGANIC SPICE IMPORTS,
INC.                                                                                               RETAIL
SPICY GOURMET, INC.






By:  /s/ Daniel
Masters__________                                                                                  By:  /s/
_Dinesh Perera___________
        Daniel
Masters                                                                                                                      
Dinesh Perera
        Secretary                                                                                                                                 
President






/s/ Dinesh Perera_____________
Dinesh Perera, an individual



--------------------------------------------------------------------------------